          Case 1:20-cv-10208-LGS Document 4 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LISE RUBIN,

                                    Plaintiff,

                        -against-                               20-CV-10208 (LGS)

                                                              ORDER OF SERVICE
 NEW YORK CITY BOARD OF
 EDUCATION, et al.,

                                    Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants: New York City

Board of Education; New York City Special Commission of Investigation; Anastasia Coleman;

Daniel Schlachet; Michael Biscogna; Susan Epstein; Katherine Witzke; Ilene Altschul; Howard

Friedman; Henry Bluestone Smith; Joseph A. Baranello; Toni Gantz; Ilene Lees; Christine

Novak; Julia Busetti; Michael van Biema; Darnell Young; Alexis Lantzounis; Katherine G. Rodi;

and M009 Teacher Cowan. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff has

not either served Defendants or requested an extension of time to do so, the Court may dismiss

the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.
            Case 1:20-cv-10208-LGS Document 4 Filed 01/04/21 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                             LORNA G. SCHOFIELD
                                                            United States District Judge
